DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: EXECUTION OF A COMMAND WITHIN A CONDITIONAL COMMAND RECEIVED IN A DATA PACKET.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/565,211, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, the limitations of claims 10, 20 and 30 are not supported by the prior-filed application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	None of the instant claims invoke U.S.C. 112(f).  A processor is a structural modifier.  The receiver as claimed, and in context with the instant specification, is also a structural modifier.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,972,397 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because in general, the claims of the instant application are a genus to the species claims of U.S. Patent No. 10,972,397 B2, as they pertain to a command and a condition and the claims of the U.S. Patent No. 10,972,397 B2 pertain to a command set and conditions, and contain additional limitations.  The instant application’s independent claims each contain an additional limitation that a conditional command is “located external to a packet payload the data packet.”  However, the independent claims of U.S. Patent No. 10,972,397 B2 in combination with claims 4 or 13, which mentions “the conditional command further includes a global parameter, the global parameter containing data indicating a value to support evaluation of all conditional commands in a header of the data packet” read upon the independent claims of the instant application.  It is obvious to one of ordinary skill in the art to come to the conclusion that a conditional command is located in the header of a packet.  It is common knowledge in the art that packets contain a header and payload.  Therefore, a conditional command located external to a packet payload the data packet as claimed in the instant application would be met by it being in a packet header as in U.S. Patent No. 10,972,397 B2.
Furthermore, where Examiner has combined different claims of the U.S. Patent No. 10,972,397 B2 pertaining to different statutory classes to map to an individual claim of instant application, use of known technique to improve similar devices (methods, or products) in the same way is obvious to one of ordinary skill in the art.  Where Examiner has combined different claims of U.S. Patent No. 10,972,397 B2 to map to an individual claim of the instant application, simple substitution of one known element or another to obtain predictable results is obvious to one of ordinary skill in the art.
See the Table below for a detailed mapping of claim rejections.

Instant application				U.S. Patent No. 10,972,397 B2

1. (New) A network device comprising: a receiver configured to receive a data flow including a data packet, the data packet including a conditional command located external to a packet payload the data packet; and a processor coupled to the receiver, the processor configured to: obtain a command from the conditional command; obtain a condition from the conditional command, the condition indicates an item that must be satisfied before the command is executed such that the command is ignored when the condition is not satisfied, and the condition relating to a state of the network device processing the data packet; determine that the condition is satisfied; and based on the determination that the condition is satisfied, execute the command to alter handling of the data flow, alter handling of the data packet, or alter a flow context for the data flow.
1. A network device comprising: a receiver configured to receive a data flow including a data packet, the data packet including a conditional command; and a processor coupled to the receiver, the processor configured to: obtain a command from the conditional command; obtain a condition set from the conditional command, the condition set including a plurality of conditions to be satisfied before the command is executed such that the command is ignored when the condition set is not satisfied, and the plurality of conditions comprising a state of the network device processing the data packet; obtain a value from an and/or field from the conditional command, value being a first value when the plurality of conditions must all be met to satisfy the condition set and execute the command, the value being a second value different from the first value when any of the plurality of conditions can be met to satisfy the condition set and execute the command; determine that the condition set is satisfied; and based on the determination that the condition set is satisfied, execute the command to alter handling of the data flow, alter handling of the data packet, or alter a flow context for the data flow.
 And 
4. The network device of claim 1, wherein the conditional command further includes a global parameter, the global parameter containing data indicating a value to support evaluation of all conditional commands in a header of the data packet or to support consuming information associated with the global parameter.

2. (New) The network device of claim 1, wherein the conditional command further includes one or more command parameters, the command parameters containing data indicating a value employed as an input for the command.

Claim 1, 4, and 2. The network device of claim 1, wherein the conditional command further includes one or more command parameters, the command parameters containing data indicating a value employed as an input for the command.
3. (New) The network device of claim 1, wherein the conditional command further includes a condition parameter, the condition parameter containing data indicating a value to support evaluation of the condition.

Claim 1, 4, and 3. The network device of claim 1, wherein the conditional command further includes a condition parameter, the condition parameter containing data indicating a value to support evaluation of the plurality of conditions.
4. (New) The network device of claim 1, wherein the conditional command further includes a global parameter, the data packet comprises at least one other conditional command, and the global parameter contains data indicating a value to support evaluation of at least two conditional commands in the data packet.


Claim 1 and 4. The network device of claim 1, wherein the conditional command further includes a global parameter, the global parameter containing data indicating a value to support evaluation of all conditional commands in a header of the data packet or to support consuming information associated with the global parameter.

5. (New) The network device of claim 1, further comprising memory storing routing instructions for the data flow, wherein the command is a complementary command executed in addition to the stored routing instructions.

Claim 1, 4, and 5. The network device of claim 1, further comprising memory storing routing instructions for the data flow, wherein the command is a complementary command executed in addition to the stored routing instructions.

6. (New) The network device of claim 1, further comprising memory storing routing instructions for the data flow, wherein the command is an override command executed instead of the stored routing instructions.

Claim 1, 4, and 6. The network device of claim 1, further comprising memory storing routing instructions for the data flow, wherein the command is an override command executed instead of the stored routing instructions.
7. (New) The network device of claim 1, wherein the command instructs the network device to perform at least one of: modifying a resource allocation for the data flow, modifying a chosen next hop for the data flow, and updating the flow context for the data flow when the condition is satisfied.


Claim 1, 4, and 7. The network device of claim 1, wherein the conditional command instructs the network device to modify a resource allocation for the data flow, modify a chosen next hop for the data flow, or update the flow context for the data flow when the condition set is satisfied.

8. (New) The network device of claim 1, wherein the command instructs the network device to perform at least one of: modifying data in the data packet, modifying a chosen next hop for the data packet, modifying a priority for the data packet, dropping the data packet, buffering the data packet, and modifying metadata in the data packet when the condition is satisfied.


Claim 1, 4, and 8. The network device of claim 1, wherein the conditional command instructs the network device to modify data in the data packet, modify a chosen next hop for the data packet, modify a priority for the data packet, drop the data packet, buffer the data packet, or modify metadata in the data packet when the condition set is satisfied.

9. (New) The network device of claim 1, wherein determining that the condition is satisfied includes performing at least one of: parsing data from the data packet, checking the flow context of the data flow, checking the state of the network device, comparing data items, and checking an identity of the network device.

Claim 1, 4, and 9. The network device of claim 1, wherein determining that the condition set is satisfied includes parsing data from the data packet, checking the flow context of the data flow, checking the state of the network device, comparing data items, or checking an identity of the network device.

10. (New) The network device of claim 1, wherein the processor is further configured to obtain a value from an and/or field from the conditional command, the value being a first value when a plurality of sub-items must all be met to satisfy the condition and execute the command, the value being a second value different from the first value when any of the plurality of sub-items can be met to satisfy the condition and execute the command.

Claim 1.  obtain a value from an and/or field from the conditional command, value being a first value when the plurality of conditions must all be met to satisfy the condition set and execute the command, the value being a second value different from the first value when any of the plurality of conditions can be met to satisfy the condition set and execute the command.

And claim 4
11. (New) A method comprising: receiving, at a receiver in a network device, a data flow including a data packet, the data packet including a conditional command located external to a packet payload the data packet; and obtaining, by a processor in the network device, a command from the conditional command; obtaining, by the processor, a condition from the conditional command, the condition indicates an item that must be satisfied before the command is executed such that the command is ignored when the condition is not satisfied, and the condition relating to a state of a network device processing the data packet; determining, by the processor, that the condition is satisfied; and based on the determination that the condition is satisfied, executing, by the processor, the command to alter handling of the data flow, alter handling of the data packet, or alter a flow context for the data flow.

10. A method comprising: receiving, at a receiver in a network device, a data flow including a data packet, the data packet including a conditional command; obtaining, by a processor in the network device, a command from the conditional command; obtaining, by the processor, a condition set from the conditional command, the condition set including a plurality of conditions to be satisfied before the command is executed such that the command is ignored when the condition set is not satisfied, and the plurality of conditions comprising a state of the network device processing the data packet; obtaining a value from an and/or field from the conditional command, the value being a first value when the plurality of conditions must all be met to satisfy the condition set and execute the command, the value being a second value different from the first value when any of the plurality of conditions can be met to satisfy the condition set and execute the command; determining, by the processor, that the condition set is satisfied; and based on the determination that the condition set is satisfied, executing, by the processor, the command to alter handling of the data flow, alter handling of the data packet, or alter a flow context for the data flow.
and
13. The method of claim 10, wherein the conditional command further includes a global parameter, the global parameter containing data indicating a value to support evaluation of all conditional commands in a header of the data packet or to support consuming information associated with the global parameter.
12. (New) The method of claim 11, wherein the conditional command further includes one or more command parameters, the command parameters containing data indicating a value employed as an input for the command.

Claim 10, 13, and 11. The method of claim 10, wherein the conditional command further includes one or more command parameters, the command parameters containing data indicating a value employed as an input for the command.

13. (New) The method of claim 11, wherein the conditional command further includes a condition parameter, the condition parameter containing data indicating a value to support evaluation of the condition.
Claim 10, 13, and 12. The method of claim 10, wherein the conditional command further includes a condition parameter, the condition parameter containing data indicating a value to support evaluation of the plurality of conditions.
14. (New) The method of claim 11, wherein the conditional command further includes a global parameter, the data packet comprises at least one other conditional command, and the global parameter contains data indicating a value to support evaluation of at least two conditional commands in the data packet.

Claim 10 and	13. The method of claim 

10, wherein the conditional command 

further includes a global parameter, the 

global parameter containing data 

indicating a value to support evaluation of 

all conditional commands in a header of 

the data packet or to support consuming 

information associated with the global 

parameter.
15. (New) The method of claim 11, further comprising storing, in memory of the network device, routing instructions for the data flow, wherein the command is a complementary command executed in addition to the stored routing instructions.

Claim 1, 4 and

5. The network device of claim 1, further comprising memory storing routing instructions for the data flow, wherein the command is a complementary command executed in addition to the stored routing instructions.
16. (New) The method of claim 11, further comprising storing, in memory of the network device, routing instructions for the data flow, wherein the command is an override command executed instead of the stored routing instructions.

Claim 1, 4 and 
6. The network device of claim 1, further comprising memory storing routing instructions for the data flow, wherein the command is an override command executed instead of the stored routing instructions.
17. (New) The method of claim 11, wherein the command instructs the network device to perform at least one of: modifying at least one of a resource allocation for the data flow, modifying a chosen next hop for the data flow, and updating the flow context for the data flow when the condition is satisfied.

Claim 10, 13, and 14. The method of claim 10, wherein the conditional command instructs the processor to modify a resource allocation for the data flow, modify a chosen next hop for the data flow, or update the flow context for the data flow when the condition set is satisfied.
18. (New) The method of claim 11, wherein the command instructs the network device to perform at least one of: modifying data in the data packet, modifying a chosen next hop for the data packet, modifying a priority for the data packet, dropping the data packet, buffering the data packet, and modifying metadata in the data packet when the condition is satisfied.

Claim 10, 13, and 15. The method of claim 10, wherein the conditional command instructs the processor to modify data in the data packet, modify a chosen next hop for the data packet, modify a priority for the data packet, drop the data packet, buffer the data packet, or modify metadata in the data packet when the condition set is satisfied.
19. (New) The method of claim 11, wherein determining that the condition is satisfied includes performing at least one of: parsing data from the data packet, checking the flow context of the data flow, checking the state of the method, comparing data items, and checking an identity of the method.

Claim 10, 13, and 16. The method of claim 10, wherein determining that the condition set is satisfied includes parsing data from the data packet, checking the flow context of the data flow, checking the state of the network device, comparing data items, or checking an identity of the network device.
20. (New) The method of claim 11, further comprising obtaining a value from an and/or field from the conditional command, the value being a first value when a plurality of sub-items must all be met to satisfy the condition and execute the command, the value being a second value different from the first value when any of the plurality of sub-items can be met to satisfy the condition and execute the command.

Claim 10. obtaining a value from an and/or field from the conditional command, the value being a first value when the plurality of conditions must all be met to satisfy the condition set and execute the command, the value being a second value different from the first value when any of the plurality of conditions can be met to satisfy the condition set and execute the command.

And claim 13

21. (New) A non-transitory computer readable medium comprising a computer program product for use by a network device, the computer program product comprising computer executable instructions stored on the non-transitory computer readable medium such that when executed by a processor cause the network device to: receive a data flow including a data packet, the data packet including a conditional command located external to a packet payload the data packet; and obtain a command from the conditional command; obtain a condition from the conditional command, the condition indicates an item that must be satisfied before the command is executed such that the command is ignored when the condition is not satisfied, and the condition relating to a state of a network device processing the data packet; determine that the condition is satisfied; and based on the determination that the condition is satisfied, execute the command to alter handling of the data flow, alter handling of the data packet, or alter a flow context for the data flow.

17. A non-transitory computer readable medium comprising a computer program product for use by a network device, the computer program product comprising computer executable instructions stored on the non-transitory computer readable medium such that when executed by a processor cause the network device to: receive a data flow including a data packet, the data packet including a conditional command; obtain a command from the conditional command; obtain a condition set from the conditional command, the condition set including a plurality of conditions to be satisfied before the command is executed such that the command is ignored when the condition set is not satisfied, and the plurality of conditions comprising a state of the network device processing the data packet; obtain a value from an and/or field from the conditional command, the value being a first value when the plurality of conditions must all be met to satisfy the condition set and execute the command, the value being a second value different from the first value when any of the plurality of conditions can be met to satisfy the condition set and execute the command; determine that the condition set is satisfied; and based on the determination that the condition set is satisfied, execute the command to alter handling of the data flow, alter handling of the data packet, or alter a flow context for the data flow.
and
4. The network device of claim 1, wherein the conditional command further includes a global parameter, the global parameter containing data indicating a value to support evaluation of all conditional commands in a header of the data packet or to support consuming information associated with the global parameter.

22. (New) The non-transitory computer readable medium of claim 21, wherein the conditional command further includes one or more command parameters, the command parameters containing data indicating a value employed as an input for the command.

Claim 17, 4, and 2. The network device of claim 1, wherein the conditional command further includes one or more command parameters, the command parameters containing data indicating a value employed as an input for the command.
23. (New) The non-transitory computer readable medium of claim 21, wherein the conditional command further includes a condition parameter, the condition parameter containing data indicating a value to support evaluation of the condition.

Claim 17, 4, and 3. The network device of claim 1, wherein the conditional command further includes a condition parameter, the condition parameter containing data indicating a value to support evaluation of the plurality of conditions.

24. (New) The non-transitory computer readable medium of claim 21, wherein the conditional command further includes a global parameter, the data packet comprises at least one other conditional command, and the global parameter contains data indicating a value to support evaluation of at least two conditional commands in the data packet.

Claim 17 and 4. The network device of claim 1, wherein the conditional command further includes a global parameter, the global parameter containing data indicating a value to support evaluation of all conditional commands in a header of the data packet or to support consuming information associated with the global parameter.
25. (New) The non-transitory computer readable medium of claim 21, further comprising computer executable instructions stored on the non-transitory computer readable medium such that when executed by the processor cause the network device to store routing instructions for the data flow, wherein the command is a complementary command executed in addition to the stored routing instructions.


Claim 17, 4, and 5. The network device of claim 1, further comprising memory storing routing instructions for the data flow, wherein the command is a complementary command executed in addition to the stored routing instructions.

26. (New) The non-transitory computer readable medium of claim 21, further comprising computer executable instructions stored on the non-transitory computer readable medium such that when executed by the processor cause the network device to store routing instructions for the data flow, wherein the command is an override command executed instead of the stored routing instructions.

Claim 17, 4, and 6. The network device of claim 1, further comprising memory storing routing instructions for the data flow, wherein the command is an override command executed instead of the stored routing instructions.
27. (New) The non-transitory computer readable medium of claim 21, wherein the command instructs the network device to perform at least one of: modifying at least one of a resource allocation for the data flow, modifying a chosen next hop for the data flow, and updating the flow context for the data flow when the condition is satisfied.

Claim 17, 4, and 18. The non-transitory computer readable medium of claim 17, wherein the conditional command instructs the network device to modify a resource allocation for the data flow, modify a chosen next hop for the data flow, or update the flow context for the data flow when the condition set is satisfied.

28. (New) The non-transitory computer readable medium of claim 21, wherein the command instructs the network device to perform at least one of: modifying data in the data packet, modifying a chosen next hop for the data packet, modifying a priority for the data packet, dropping the data packet, buffering the data packet, and modifying metadata in the data packet when the condition is satisfied.

Claim 17, 4, and 19. The non-transitory computer readable medium of claim 17, wherein the conditional command instructs the network device to modify data in the data packet, modify a chosen next hop for the data packet, modify a priority for the data packet, drop the data packet, buffer the data packet, or modify metadata in the data packet when the condition set is satisfied.

29. (New) The non-transitory computer readable medium of claim 21, wherein determining that the condition is satisfied includes performing at least one of: parsing data from the data packet, checking the flow context of the data flow, checking the state of the non-transitory computer readable medium, comparing data items, and checking an identity of the non-transitory computer readable medium.

Claim 17, 4, and 20. The non-transitory computer readable medium of claim 17, wherein determining that the condition set is satisfied includes parsing data from the data packet, checking the flow context of the data flow, checking the state of the network device, comparing data items, or checking an identity of the network device.
30. (New) The non-transitory computer readable medium of claim 21, further comprising computer executable instructions stored on the non-transitory computer readable medium such that when executed by the processor cause the network device to obtain a value from an and/or field from the conditional command, the value being a first value when a plurality of sub-items must all be met to satisfy the condition and execute the command, the value being a second value different from the first value when any of the plurality of sub-items can be met to satisfy the condition and execute the command.

17. obtain a value from an and/or field from the conditional command, the value being a first value when the plurality of conditions must all be met to satisfy the condition set and execute the command, the value being a second value different from the first value when any of the plurality of conditions can be met to satisfy the condition set and execute the command; determine that the condition set is satisfied; and based on the determination that the condition set is satisfied, execute the command

And claim 4 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 11-15, 17-19, 21-25, 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2014/0280717 A1 to Frost et al. (“Frost”).
As to claim 1, Frost discloses a network device (fig. 1, node 150) comprising: 
a receiver  (fig. 7, 710) configured to receive a data flow including a data packet, the data packet including a conditional command located external to a packet payload the data packet (para. 0015, 0022-0024, packet is received by network node containing instructions and pointers within the header (i.e. the header may be taken as the conditional command)); and 
a processor coupled to the receiver (fig. 7, 720), the processor configured to:
 	obtain a command from the conditional command (para. 0015, 0022, 0028-0029, the header (i.e. conditional command) containing pointers and instructions;  instruction pointer 275 contains a certain value, depending upon the value, the network device performs certain action by executing a certain instruction within the instruction portion (i.e. command)); 
  	obtain a condition from the conditional command (para. 0015, 0022, 0028-0029, the header (i.e. conditional command) containing pointers and instructions (230, 250, 250, i.e. all of these are conditions);  instruction pointer 275 contains a certain value (i.e. condition), depending upon the value, the network device performs certain action by executing a certain instruction within the instruction portion (i.e. command), for example pointer value of “6” means the network device provides a timestamp, records the timestamp into portion of the buffer space indicated by current value of write pointer 290), the condition indicates an item that must be satisfied before the command is executed such that the command is ignored when the condition is not satisfied, and the condition relating to a state of the network device processing the data packet (As para. 0022, 0027-0029 discuss, the instruction pointer is set to a particular value which indicates an instruction to carry out dependent upon the number of ports in a network device (i.e. item to be satisfied).  Specifically, instruction F1 is processed when a network device has 256 or few ports, and instruction F2 is processed by a network device having up to 65,536 ports, and note that F1 and F2 are at different instruction pointer values (fig. 3, para. 0028)); 
 	determine that the condition is satisfied (para. 0022, 0028-0029, determine instruction pointer value); and 
 	based on the determination that the condition is satisfied, execute the command to alter handling of the data flow, alter handling of the data packet, or alter a flow context for the data flow (para. 0022, 0028-0029, the network device provides a timestamp, records the timestamp into portion of the buffer space indicated by current value of write pointer 290 (i.e. alters flow context of packet), and also tells the network device to transmit the packet from a particular port (i.e. alters handling of the data packet/flow)).
As to claim 2, Frost further discloses the network device of claim 1, wherein the conditional command further includes one or more command parameters, the command parameters containing data indicating a value employed as an input for the command (para. 0022, instruction pointer 275 may contain a value that indicates the specific instruction within instruction portion 240 that is to be executed by a particular network node. The instructions within instruction portion 240 may also include instructions to re-set instruction pointer 275 to point to the next instruction to be carried out by the same or another network node, i.e. pointer value (parameter) indicates various operation conditions).
As to claim 3, Frost further discloses the network device of claim 1, wherein the conditional command further includes a condition parameter, the condition parameter containing data indicating a value to support evaluation of the condition (para. 0029, writer pointer value works with instruction pointer in performing instruction).
As to claim 4, Frost further discloses the network device of claim 1, wherein the conditional command further includes a global parameter, the data packet comprises at least one other conditional command, and the global parameter contains data indicating a value to support evaluation of at least two conditional commands in the data packet (para. 0023, fig. 3, read pointer 285 (i.e. global parameter) may point to a location within the read portion 260 of scratch portion 250 (i.e. other conditional command) where data necessary to carry out a specific instruction is located, As with the instruction pointer 275, the instructions contained in instruction portion 240 may include instructions to re-set read pointer 285 and write pointer 290 to correctly point to portions of read portion 260 and write portion 270 [within scratch portion 250] (i.e. a value of the pointer pertains to the scratch portion taken and a read/write portion, each of which is taken to be a conditional command) to carry out subsequent instructions).
As to claim 5, Frost further discloses the network device of claim 1, further comprising memory storing routing instructions for the data flow, wherein the command is a complementary command executed in addition to the stored routing instructions (para. 0024, 0047, fig. 7, Functional unit 170 within memory 740 contains logic (i.e. routing instructions) which allows network node 150 to read and perform operations on dynamically programmed packet 120a in accordance with the instructions included in the packet (i.e. complementary command); dynamically programmed network packet functional unit 170 includes instructions that allow processor 720 to perform the functions indicated in the instruction portion of a dynamically programmed packet header).
As to claim 7, Frost further discloses the network device of claim 1, wherein the command instructs the network device to perform at least one of: modifying a resource allocation for the data flow, modifying a chosen next hop for the data flow, and updating the flow context for the data flow when the condition is satisfied (para. 0022, 0028-0029, the network device provides a timestamp, records the timestamp into portion of the buffer space indicated by current value of write pointer 290 (i.e. update flow context of flow)).
As to claim 8, Frost further discloses the network device of claim 1, wherein the command instructs the network device to perform at least one of: modifying data in the data packet (para. 0022, 0028-0029, the network device provides a timestamp, records the timestamp into portion of the buffer space indicated by current value of write pointer 290 (i.e. update flow context of flow)), modifying a chosen next hop for the data packet, modifying a priority for the data packet, dropping the data packet, buffering the data packet, and modifying metadata in the data packet when the condition is satisfied.
As to claim 9, Frost further discloses the network device of claim 1, wherein determining that the condition is satisfied includes performing at least one of: parsing data from the data packet, checking the flow context of the data flow, checking the state of the network device, comparing data items, and checking an identity of the network device (para. 0022, instruction pointer 275 may contain a value that indicates the specific instruction within instruction portion 240 that is to be executed by a particular network node. The instructions within instruction portion 240 may also include instructions to re-set instruction pointer 275 to point to the next instruction to be carried out by the same or another network node, i.e. pointer value (parameter) indicates various operation conditions (i.e. parsing data from the data packet, checking a flow context, comparing data items)).
As to claims 11-15, 17-19, see similar rejections to claims 1-5, 7-9, respectively.  The apparatus teaches the method.
As to claims 21-25, 27-29, see similar rejections to claims 1-5, 7-9, respectively.  Para. 0047 of Frost  discloses the media and executed instructions by a microprocessor.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 16, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0280717 A1 to Frost et al. (“Frost”) in view of U.S. Publication No. 2006/0050719 A1 to Barr et al. (“Barr”).
As to claim 6, Frost does not expressly disclose the network device of claim 1, further comprising memory storing routing instructions for the data flow, wherein the command is an override command executed instead of the stored routing instructions.
	Barr discloses conveying the processed packets includes programming the router with a forwarding rule with respect to the packets received by the router on the third port, so as to override a main routing table of the router, and forwarding the processed packets responsively to the forwarding rule (para. 0020).
Prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the overriding of Barr into the invention of Frost.  The suggestion/motivation would have been to divert and process selected traffic in a computer network (Barr, para. 0003).  Including the overriding of Barr into the invention of Frost was within the ordinary ability of one of ordinary skill in the art based on the teachings of Barr.
As to claim 16, see similar rejection to claim 6.  The apparatus teaches the method.
As to claim 26 see similar rejection to claim 6.  Para. 0047 of Frost  discloses the media and executed instructions by a microprocessor.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463